DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant does not have support for the sources having the same structure applicant only states the two transistors have the same structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what constitutes a same structure, applicant gives no guidance as to what constitutes the same structure for a source and drain.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20100019279) in view of Admitted Prior Art (APA) and Osada (20040155281) and Liao (20160372557) and Li  (IEEE).
a.	As to claims 1, 3 and 4, 9, 13, and 18,  Chen teaches a substrate (327); a first layer comprising a first III-V semiconductor material formed over the substrate (325); a first transistor formed over the first layer (normal-off HEMT 303), wherein the first transistor comprises a first gate structure comprising a first material (317), a first source region and a first drain region (315 319); and a second transistor formed over the first layer (301), wherein the second transistor comprises a second gate structure comprising a second material (335), a second source region and a second drain region (339 and 335). Further figure 15 teaches multiple hemt devices on a same substrate. Chen teaches an figure 15 a Peripheral enhancement mode device and a Power normally off (an enhancement mode device see Liao paragraph 30 for equivalence). 
It is noted applicant point to paragraph 88 as teaching away. First it is not the embodiment of paragraph 88 is still taught in figure 16a.Thus even though it is describes a “very undesirable” Further Chen teaches embodiment with power devices and  logic device these do have different thresholds. It is clear from paragraph 88 Chen is discussing uncontrolled variation resulting in uncontrolled changes in the threshold.  
 
Chen does not explicitly teach different material for the gates in this embodiment.

Applicant admitted prior art teaches multiple enhancement mode transistors of the on the same substrate and acknowledge having them at the same threshold leads to problems and thus the same threshold is undesirable. Further applicant acknowledges that they are they have “the same structure” (sic the are identical). This would be understood to includes dimensions as well.
Li also teaches the use of work function metal to adjust threshold voltage in HEMTs
Osada paragraph 82 specifically teaches peripheral device should have a low threshold voltage while power device should have a higher threshold voltage.
However paragraphs 97-102 make it clear one can form multiple device enhancement mode/normally off include devices with gates having different work function metals (paragraph 101). Further there is explicit discussion of making integrated HEMT circuits.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide to provide two enhancement mode HEMTS with the same structure including the same dimensions (like figure 15) with two different work function gates material to optimize the HEMTs including threshold voltage HEMT integrated circuits. 
By definition one has to be lower than the other if they are different.
As to next to each other they are roughly next to each other.
Further applicant has shown not unexpected outcome for being “directly” next to one another. 
Further rearrangements of parts is known and positions would affect interconnections and crosstalk.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the devices directly next to one another to minimize the interconnects between the two devices.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
b.	As to claim 2 19, Chen teaches the first transistor and the second transistor are high electron mobility transistors. As to the recitation of to be used in a same multi-stage driver circuit this is an intended use and since the device could be used in such a manner it meet the claim limitation.
Further multistage drivers were known  Background, and there was a desire to implement different threshold voltage hemt in the devices.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide the two transistors in the same multistage driver to optimize the desired threshold of the driver.
c.	As to claim 5, the phrase at least one of  is interpreted as “or” since this is what is consistent with the specification. As to forming on from gate Ni and one gate from W. Both were known and used in III-N HEMT and further both are known to be different work function.
Therefore it would have been obvious to  one of ordinary skill in the art at the time of filing to provide the first gate as W and the second gate as Ni.
One would have been so motivated to use conventional material used in HEMT fabrication while optimizing the work functions for the desired results.
d.	As to claims 6 7 and 20, Chen teaches further comprising a second layer comprising a second III-V semiconductor material disposed on the first layer (AlGaN on the GaN), wherein: the second III-V semiconductor material is different from the first III-V semiconductor material: the first.gate structure is forned over the second III-V semiconductor material and between the first source region and the first drain region; and the second gate structure is formed over the second III-V semiconductor material and between the second source region and the second drain region (see e.g. figure 3).
e. As to claims 11 and 12, is applicant claim a use or the device apply active voltages is an active step. Applicant is allowed one statutory class per claim. The office is treating this as intended use. Further ground is relative. One can arbitrary define ground as the lowest voltage and then the higher voltage is positive by definition.
As to claim 14, the claim does not recite the pin is part of the structure thus it does not further limit. Any output could be consider a pin and it does not have to be directly connected. Since Chen teach IC circuit it will have an output and that output can be consider a pin.
f.	As to claim 15-16, LV is arbitrary Chen teaches normally off which s a enhancement mode. Which one is the 1st vs the second is none limiting claim 15 the first could be the normally off in claim 15, and without a loss of generalization since 16 does not depend from 15, the normally off could be the second in claim 16. Thus since LV is arbitrary and normally off (enhancement) Chen teaches claims 15 and 16.
g.	AS to claim 17, Chen teaches for a rectifier Chen teaches wherein the first gate is physically coupled to the second source.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Greco (Review of technology for normally-off HEMT with p-GaN gate,” 
Greco teach providing a p-layer between the DEG layers to optimize the depletion, for the transistor.
Therefore it would have been obvious to one of ordinary skill in the art at the time filing to provide p-layer GaN between the gate and the AlGaN, to optimize the depleteion.
Since this is the same structure defined as a polarization layer it meet the claim limitation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896